           Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 1 of 9




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     MELISSA CHINN,
 8                                                    No.
                                    Plaintiff,
 9                                                    COMPLAINT FOR DAMAGES
            v.
10                                                    JURY DEMAND
     WHIDBEY PUBLIC HOSPITAL
11   DISTRICT d/b/a WHIDBEY HEALTH
     MEDICAL CENTER,
12
                                    Defendant.
13
                                             I.   PARTIES
14
            1.1.   Plaintiff Melissa Chinn is a female physician of Chinese national origin and
15
     race who resides in Skagit County, Washington.
16
            1.2.   Defendant Whidbey Public Hospital District is a municipal corporation which
17
     operates as Whidbey Health Medical Center in Island County, Washington.
18
                              II.     JURISDICTION AND VENUE
19
            2.1.   Some of Dr. Chinn’s claims arise under the laws of the United States. This
20
     Court has original jurisdiction over those claims under 28 U.S.C. §§ 1331 and 1343.
21
            2.2.   Dr. Chinn’s other claims arise under Washington state law. This Court has
22
     supplemental jurisdiction over those claims under 28 U.S.C. § 1367.
23

24
      COMPLAINT − 1                                      S C H RO ET ER GO LD MA R K & BEND ER
25                                                        500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 2 of 9




 1          2.3.     Venue lies in this Court pursuant to 28 U.S.C. § 1391(b).

 2                                          III.   FACTS

 3          3.1.     Defendant Whidbey Public Hospital District (“WhidbeyHealth”) operates

 4   WhidbeyHealth Medical Center, previously known as Whidbey General Hospital, where it

 5   employs approximately 750 staff.

 6          3.2.     In addition to operating a hospital and other inpatient and outpatient services,

 7   WhidbeyHealth, through its physicians, midwives, and nurses, provides obstetrical and

 8   gynecological care to women.

 9          3.3.     In 2010, WhidbeyHealth offered Plaintiff Dr. Melissa Chinn, a Washington-

10   licensed Doctor of Osteopathic Medicine, a physician position to provide obstetrics and

11   gynecology services to the Whidbey Public Hospital District residents and others.

12          3.4.     Dr. Chinn accepted the position and began working for WhidbeyHealth in the

13   fall of 2010.

14          3.5.     Throughout her employment, Dr. Chinn performed her job well and provided

15   exceptional patient care.

16          3.6.     Unbeknownst to Dr. Chinn at the time she accepted the position,

17   WhidbeyHealth paid her a lower wage than the male employees doing substantially equal

18   work; requiring equal skill, effort and responsibility; and performed under similar working

19   conditions. This pay disparity continued through the end of her employment with

20   WhidbeyHealth.

21          3.7.     Eventually, Dr. Chinn discovered the pay disparity, inquired about the basis for

22   it and requested that WhidbeyHealth adjust her compensation.

23

24
      COMPLAINT − 2                                         S C H RO ET ER GO LD MA R K & BEND ER
25                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 3 of 9




 1          3.8.    Dr. Chinn also requested that WhidbeyHealth correct gender, race, and national

 2   origin discrimination.

 3          3.9.    For example, Dr. Chinn identified a pattern of WhidbeyHealth’s nurses, staff,

 4   and other medical providers refusing to follow her directives at work, not about trivial matters,

 5   but patient care. Dr. Chinn reported to WhidbeyHealth that some staff would ignore her

 6   medical orders to administer medications or take other actions. This conduct compromised

 7   patient care and safety, and reflected a double-standard, as Dr. Chinn’s non-Asian, male

 8   counterparts were not second-guessed or undermined in the same way. Other female providers

 9   suffered similar treatment.

10          3.10. On other occasions, she was subjected to overtly race-based and national-origin

11   related conduct such as remarks about her “slanted” eyes and being called “oriental.” This

12   treatment even followed her into the operating room where she was forced to endure diatribes

13   from a colleague about Asians and World War II, and other inappropriate comments based on

14   race, gender, and national origin, all while she operated on patients.

15          3.11. WhidbeyHealth fostered a workplace culture in which Dr. Chinn was expected

16   to be docile and subservient despite her role as a physician directing patient care. When she

17   reported her concerns that she was being treated differently because of her sex, race, or national

18   origin, or the intersection of all of these characteristics, WhidbeyHealth refused to act and

19   tolerated this discriminatory treatment.

20          3.12. In addition, WhidbeyHealth contracted with at least one temporary, or locums

21   tenens, provider who repeatedly provided substandard care to WhidbeyHealth’s patients,

22   jeopardizing their health and safety. For example, he needlessly performed a “vertical cut”

23   cesarean section on a patient, putting the delivering mother and her newborn child at greater

24
      COMPLAINT − 3                                         S C H RO ET ER GO LD MA R K & BEND ER
25                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 4 of 9




 1   risk for health complications. He also informed the mother that she could absolutely avoid

 2   cesarean section for any future births, failing to inform her that because he had performed a

 3   “vertical cut” cesarean section, this led her to be at high risk for uterine rupture. Dr. Chinn

 4   reported her concerns about this and other unsafe practices to WhidbeyHealth.

 5          3.13. WhidbeyHealth rejected Dr. Chinn’s requests to correct its discriminatory and

 6   unsafe practices and instead retaliated against Dr. Chinn by taking various adverse actions

 7   against her. For instance, WhidbeyHealth placed Dr. Chinn on administrative leave following

 8   her reports, and, upon her return, counseled her about so-called behavioral complaints, but this

 9   heighted level of scrutiny was both unfair and pretextual as Dr. Chinn’s non-Asian, male

10   counterparts were not subjected to this same unwritten congeniality code.

11          3.14. After Dr. Chinn reported discrimination and safety issues to WhidbeyHealth

12   and the Washington Department of Health, WhidbeyHealth terminated her employment.

13          3.15. As a direct result of Defendant WhidbeyHealth’s unlawful actions, Dr. Chinn

14   has suffered and continues to suffer economic and non-economic damages.

15                                    IV.    LEGAL CLAIMS

16          A.      FIRST CAUSE OF ACTION – WRONGFUL TERMINATION IN

17   VIOLATION OF PUBLIC POLICY

18          4.1     Plaintiff realleges the above statement of facts as though fully stated here.

19          4.2     WhidbeyHealth terminated Plaintiff’s employment in violation of public

20   policies relating to the protection of health and safety and in retaliation for Plaintiff’s

21   opposition to practices which violated the law and compromised health and safety.

22

23

24
      COMPLAINT − 4                                         S C H RO ET ER GO LD MA R K & BEND ER
25                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 5 of 9




 1          4.3      As a direct and proximate result of the foregoing, Plaintiff has suffered and

 2   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation

 3   and embarrassment, each in amounts to be proven at trial.

 4          B.       SECOND CAUSE OF ACTION – DISCRIMINATION IN VIOLATION

 5   OF 42 U.S.C. § 1981

 6          4.4      Plaintiff realleges the above statement of facts as though fully stated here.

 7          4.5      WhidbeyHealth subjected Plaintiff to intentional race discrimination in

 8   violation of 42 U.S.C. § 1981.

 9          4.6      WhidbeyHealth’s discrimination against Plaintiff was done with malice or with

10   reckless indifference to Plaintiff’s rights as protected by federal and state laws.

11          4.7      As a direct and proximate result of the foregoing, Plaintiff has suffered and

12   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation

13   and embarrassment, each in amounts to be proven at trial.

14          C.       THIRD CAUSE OF ACTION – RETALIATION IN VIOLATION OF 42

15   U.S.C. § 1981

16          4.8      Plaintiff realleges the above statement of facts as though fully stated here.

17          4.9      WhidbeyHealth retaliated against Plaintiff for her opposition to race

18   discrimination prohibited under 42 U.S.C. § 1981.

19          4.10     WhidbeyHealth’s retaliation against Plaintiff was done with malice or with

20   reckless indifference to Plaintiff’s rights as protected by federal and state laws.

21          4.11     As a direct and proximate result of the foregoing, Plaintiff has suffered and

22   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation

23   and embarrassment, each in amounts to be proven at trial.

24
      COMPLAINT − 5                                          S C H RO ET ER GO LD MA R K & BEND ER
25                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 6 of 9




 1          D.      FOURTH CAUSE OF ACTION – DISCRIMINATION IN VIOLATION

 2   OF THE WASHINGTON LAW AGAINST DISCRIMINATION

 3          4.12    Plaintiff realleges the above statement of facts as though fully stated here.

 4          4.13    WhidbeyHealth subjected Plaintiff to intentional discriminatory treatment on

 5   the basis of sex, race, and national origin in connection with the terms and conditions of her

 6   employment in violation of RCW 49.60.030 and .180.

 7          4.14    As a direct and proximate result of the foregoing, Plaintiff has suffered and

 8   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation

 9   and embarrassment, each in amounts to be proven at trial.

10          E.      FIFTH CAUSE OF ACTION – RETALIATION IN VIOLATION OF

11   THE WASHINGTON LAW AGAINST DISCRIMINATION

12          4.15    Plaintiff realleges the above statement of facts as though fully stated here.

13          4.16    WhidbeyHealth violated RCW 49.60.210, when it retaliated against Plaintiff

14   for her opposition to practices forbidden by the Washington Law Against Discrimination.

15          4.17    As a direct and proximate result of the foregoing, Plaintiff has suffered and

16   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation

17   and embarrassment, each in amounts to be proven at trial.

18          F.      SIXTH CAUSE OF ACTION – DISCRIMINATION IN VIOLATION OF

19   WASHINGTON’S EQUAL PAY AND OPPORTUNITIES ACT

20          4.18    Plaintiff realleges the above statement of facts as though fully stated here.

21          4.19    WhidbeyHealth subjected Plaintiff to wage discrimination based on her gender

22   in violation of RCW 49.58.020.

23

24
      COMPLAINT − 6                                         S C H RO ET ER GO LD MA R K & BEND ER
25                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 7 of 9




 1          4.20    As a direct and proximate result of the foregoing, Plaintiff has suffered loss of

 2   compensation and benefits, in amounts to be proven at trial.

 3          G.      SEVENTH CAUSE OF ACTION – RETALIATION IN VIOLATION OF

 4   WASHINGTON’S EQUAL PAY AND OPPORTUNITIES ACT

 5          4.21    Plaintiff realleges the above statement of facts as though fully stated here.

 6          4.22    WhidbeyHealth retaliated against Plaintiff in violation of RCW 49.58.040 for

 7   her protected activities relating to discussion of gender-based wage disparities, inquiries to

 8   WhidbeyHealth about the reason for pay disparities and lack of opportunity for advancement,

 9   and opposition to gender-based pay disparities based on gender in violation of RCW 49.58.020.

10          4.23    As a direct and proximate result of the foregoing, Plaintiff has suffered and

11   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation

12   and embarrassment, each in amounts to be proven at trial.

13          H.      EIGHTH CAUSE OF ACTION – DISCRIMINATION IN VIOLATION

14   OF THE EQUAL PAY ACT

15          4.24    Plaintiff realleges the above statement of facts as though fully stated here.

16          4.25    WhidbeyHealth subjected Plaintiff to wage discrimination based on her gender

17   in violation of the Equal Pay Act, 29 U.S.C. § 206(d)(1).

18          4.26    As a direct and proximate result of the foregoing, Plaintiff has suffered loss of

19   compensation and benefits, in amounts to be proven at trial.

20          I.      NINTH CAUSE OF ACTION – RETALIATION FOR EQUAL PAY ACT

21   COMPLAINTS

22          4.27    Plaintiff realleges the above statement of acts as though fully stated here.

23

24
      COMPLAINT − 7                                         S C H RO ET ER GO LD MA R K & BEND ER
25                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 8 of 9




 1          4.28    WhidbeyHealth retaliated against Plaintiff in violation of 29 U.S.C. § 215(a)(3)

 2   and the Washington Law Against Discrimination because she opposed practices made

 3   unlawful by the Equal Pay Act and the Fair Labor Standards Act.

 4          4.29    As a direct and proximate result of the foregoing, Plaintiff has suffered and

 5   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation

 6   and embarrassment, each in amounts to be proven at trial.

 7                                   V.   PRAYER FOR RELIEF

 8          Plaintiff prays for judgment and relief against Defendant as follows:

 9          5.1.    Reinstatement;

10          5.2.    Damages for lost compensation and benefits in an amount to be proven at trial;

11          5.3.    Damages for emotional distress, anxiety, humiliation, and embarrassment in

12                  amounts to be proven at trial;

13          5.4.    Punitive damages in an amount to be proven at trial;

14          5.5.    Prejudgment and post-judgment interest;

15          5.6.    Attorneys’ fees, expenses, and costs;

16          5.7.    Statutory damages under RCW 49.58.070;

17          5.8.    Increased payment to offset any additional income taxes triggered by judgment

18                  in her favor;

19          5.9.    Such other and further relief as this Court deems just and proper.

20          ///

21          ///

22          ///

23          ///

24
      COMPLAINT − 8                                         S C H RO ET ER GO LD MA R K & BEND ER
25                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 2:20-cv-00995-TSZ Document 1 Filed 06/26/20 Page 9 of 9




 1        DATED this 26th day of June, 2020.

 2
                                               SCHROETER GOLDMARK & BENDER
 3

 4                                             ___________________________________
                                               ELIZABETH HANLEY, WSBA #38233
 5                                             JAMAL N. WHITEHEAD, WSBA #39818
                                               810 Third Avenue, Suite 500
 6                                             Seattle, WA 98104
                                               Phone: (206) 622-8000
 7                                             Fax: (206) 682-2305
                                               Email: hanley@sgb-law.com
 8                                                      whitehead@sgb-law.com

 9                                             Attorneys for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     COMPLAINT − 9                                 S C H RO ET ER GO LD MA R K & BEND ER
25                                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                            Phone (206) 622-8000 ● Fax (206) 682-2305
